EXHIBIT 32 SECTION In connection with the quarterly report of Hills Bancorporation (the “Company”) on Form 10-Q for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dwight O. Seegmiller, Director, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 7, 2010 By: /s/ Dwight O. Seegmiller Dwight O. Seegmiller, Director, President and Chief Executive Officer SECTION In connection with the quarterly report of Hills Bancorporation (the “Company”) on Form 10-Q for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James G. Pratt, Treasurer and Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 7, 2010 By: /s/ James G. Pratt James G. Pratt, Secretary, Treasurer and Chief Accounting Officer
